Citation Nr: 0623399	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from October 1982 to 
May 1992.  The veteran served in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that in a September 2002 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran initially raised the 
issue that his claimed respiratory disability was related to 
an undiagnosed illness from his service in the Persian Gulf 
region.  In a July 2004 Board decision/remand, the Board 
noted only that the issue developed for appeal was service 
connection for a respiratory disability (on a direct basis).  
In a May 2006 supplemental statement of the case (SSOC), the 
RO adjudicated the veteran's claim both on a direct basis and 
as due to an undiagnosed illness.  As such, the Board will 
also consider the veteran's claim under both theories of 
entitlement.  

(The decision below addresses the veteran's claim of service 
connection for a low back disability.  Consideration of the 
remaining issue on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  


FINDING OF FACT

The competent medical evidence does not attribute any current 
low back disability to active military service.  




CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112(a), 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim of service 
connection for a low back disability has been accomplished.  

In this respect, through an August 2004 notice letter, an 
August 2002 statement of the case (SOC), as well as a May 
2006 SSOC, the RO notified the veteran of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the basis for the denial of 
his claim.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although the claimant was not provided with the 
provisions pertaining to rating criteria and effective dates, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board does not now have such issues before it.  
Consequently, a remand for additional notification on this 
question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The RO has obtained identified medical records 
pertinent to the claim, and has obtained a medical opinion on 
the question of whether the veteran's low back disability is 
traceable to military service.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records establish that in July 1989 the 
veteran was treated for mechanical low back pain after 
lifting heavy bags.  In September 1989, the veteran sought 
treatment for low back pain after he fell down some stairs.  
The assessment was low back contusion.  It was noted that a 
lumbosacral spine x-ray revealed no significant abnormality.  
An undated orthopedic report, it was specifically noted that 
there was no evidence of kyphosis, lordosis, or scoliosis.  
There is no report of separation medical examination 
associated with the veteran's service medical records.  

Post-service medical evidence reflects a report of August 
1997 VA examination.  The examiner noted that evaluation of 
the veteran's back was normal with a full, free and 
unrestricted range of motion of the neck and spine.  An 
associated X-ray of the veteran's lumbar spine was also 
normal.  An April 1998 X-ray of the veteran's lumbar spine 
revealed positional curvature of the lumbar spine.  
Subsequent outpatient treatment records reflect the veteran's 
complaints of low back pain.  An X-ray of the lumbar spine in 
May 2004 revealed mild degenerative discogenic disease at L2-
3 and minimal dextroscoliosis of the lumbar spine which was 
noted as being possibly positional.  

A report of April 2005 VA examination reflects the examiner's 
review of the claims file and consideration of the veteran's 
reported history.  Following a clinical evaluation, the 
examiner's diagnosis was lumbar strain and minimal lumbar 
scoliosis.  An associated X-ray revealed no acute bony 
abnormality and minimal to mild spondylosis.  The examiner 
commented that the veteran's physical examination from an 
objective point of view did not support the veteran's 
subjective complaints.  An April 2006 addendum to the report 
of April 2005 VA examination reflects the examiner's opinion 
that it was less likely as not that the lumbar strain and 
minimal lumbar scoliosis identified during the April 2005 VA 
examination were related to military service on any basis.  
The examiner also opined that the mild (minimal) lumbar 
scoliosis was more likely than not to have pre-dated military 
service, and would not be considered to be causative of any 
symptoms.  In this regard, the examiner reported that it was 
not likely that the veteran's lumbar scoliosis was aggravated 
by his military service.  

The Board notes that the degenerative discogenic disease 
identified in the May 2004 X-ray was not identified in the 
subsequent report of April 2005 X-ray (which noted the 
previous finding of degenerative discogenic disease) or has 
it been identified in any previous X-ray of the lumbar spine.  
Nevertheless, even accepting that such degenerative changes 
do exist, the medical evidence does not establish that any 
such degenerative changes or arthritis were manifest within 
the first post-service year.  As such, service connection, on 
a presumptive basis, for degenerative changes in the lumbar 
spine, is not warranted.  See 38 U.S.C.A. §§ 1112(a), 1113; 
38 C.F.R. §§ 3.307, 3.309.  Otherwise, the veteran has not 
been diagnosed with degenerative changes to his lumbar spine, 
and the only competent medical evidence that directly 
addresses any relationship between the veteran's low back 
disability and his active service--the April 2005 report of 
VA examination and its April 2006 addendum--is against the 
claim for service connection.  Thus, as the only competent 
evidence on the question of medical nexus weighs against the 
claim, the claim for service connection for a low back 
disability must be denied.

The Board is aware of the argument proffered by the veteran's 
representative that the veteran had a pre-existing scoliosis 
that was aggravated by service.  In this regard, the 
representative has contended that the veteran's complaints of 
back pain during service were an indication of an increase in 
disability associated with the scoliosis.  However, the Board 
finds it significant that scoliosis was not shown during 
service, even when x-rays were taken and for that matter when 
the veteran was seen by an orthopedic examiner who 
specifically pointed out that the veteran did not have 
scoliosis.  Additionally, scoliosis was not shown on x-ray in 
1997, several years after the veteran's separation from 
service.  Such information, particularly the absence of 
scoliosis until years after the veteran's military service, 
strongly supports the assessments made in May 2004 and later 
in April 2005 that the veteran's scoliosis was in fact 
positional in nature.  Although the April 2005 examiner later 
concluded that scoliosis likely pre-dated military service, 
such a conclusion is not supported by the evidence 
contemporary with service, especially the definite 
indications that the veteran did not have any scoliosis.  
Consequently, the Board finds that the greater weight of the 
evidence with respect to the onset of scoliosis is that it 
was not present until several years after military service 
and was likely the result of posture or position.  Whether 
the positional scoliosis was the result of other back 
symptoms, such as might be caused by spasm due to other back 
disability, it is not necessary to speculate regarding the 
cause of the positional scoliosis.  The salient point is that 
scoliosis was not shown until years after service and has not 
been attributed to anything that happened in service.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for a low 
back disability.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a current low 
back disability and that such disability is related to his 
period of active service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as whether a current disability exists and the 
medical relationship between any current disability and 
service.  See Bostain v. West, v. West, 11 Vet. 124, App. 
124, 127 (1998) (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As such, the 
veteran's assertions alone cannot provide a basis for a grant 
of service connection.  

Accordingly, the veteran's claim for service connection for a 
low back disability must be denied.  In reaching this 
conclusion, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claim, such statute is not 
for application in this instance.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a low back disability is denied.  


REMAND

As noted in the Introduction, the veteran has claimed service 
connection for a respiratory disability (in particular, sinus 
and/or bronchial problems) on a direct basis and as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117.  

The veteran's military occupational specialty (MOS) in 
service is noted as chemical operations specialist.  A review 
of the veteran's service medical records reveals 
diagnoses/treatment for bronchitis, upper respiratory 
infection, and possible early pneumonia.  None of these 
conditions was noted to be chronic.  The veteran also 
reported a pre-service history of asthma.  As noted above, 
there is no separation medical examination associated with 
the veteran's service medical records.  

Post-service medical evidence reflects a report of August 
1997 VA examination in which the veteran reported that he was 
a nerve agent instructor while stationed in the Persian Gulf.  
He indicated that he always used masks and protective 
clothing during times of handling chemicals.  He added that 
after each use of such chemicals he felt bad physically; 
however, he was unable to further describe the feeling to the 
examiner.  The veteran otherwise denied any other exposure to 
smoke or infective agents, dust, drugs, or chemicals.  

An April 2000 treatment note related to a right ankle injury 
reflects a nursing assessment.  Pertaining to a review of the 
veteran's respiratory system, it was noted that the veteran 
had normal lung sounds/clear lungs, unlabored respirations, 
but shortness of breath.  A written notation indicated that 
the shortness of breath had been occurring for years, and the 
word "asthma" was also noted.  

A report of April 2005 VA examination reflects the veteran's 
complaints of shortness of breath for 10 years.  The examiner 
noted the veteran's history of childhood asthma as well as 
the veteran's abuse of tobacco products for many years.  On 
physical examination the veteran was noted to take "rapid 
shallow breaths" but also spoke in full sentences.  The 
examiner commented that he could find no objective evidence 
that the veteran had any lung disease.  At the same time, the 
examiner indicated that he could not give a physiological 
explanation for the veteran's shortness of breath.  

The Board finds that while the report of April 2005 VA 
examination does not identify a lung disease, it does reflect 
a symptom--shortness of breath--which may be a manifestation 
of an undiagnosed illness.  See 38 C.F.R. § 3.317(b) (2005).  
In this regard, the Board can not definitely conclude that 
"rapid shallow breaths" do not equate to objective evidence 
of shortness of breath in light of the lack of further 
explanation from the examiner.  Furthermore, while the 
veteran's shortness of breath would appear to be related in 
some way to asthma and/or tobacco abuse, the VA examiner made 
no such connection.  

Therefore, the veteran should be scheduled for an additional 
VA respiratory examination regarding his claim for 
respiratory disability due to undiagnosed illness.  In this 
regard, the examiner should report whether there are 
objective indications of shortness of breath as claimed by 
the veteran.  The examiner should also indicate whether the 
veteran's shortness of breath, or other identified 
respiratory symptoms, can be definitely related to a known 
clinical diagnosis or other condition, such as asthma or 
tobacco abuse.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating this claim on appeal.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA respiratory 
examination.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should be asked to review 
the claims file and examine the veteran.  
The examiner should provide details about 
the onset, frequency, duration, and 
severity of any claimed respiratory 
symptoms (in particular, shortness of 
breath) and state what precipitates and 
what relieves them.  In doing so, the 
examiner must indicate whether there are 
objective indications of chronic 
disability (clinical signs of illness) 
associated with any respiratory 
complaint/symptom(s).  

With respect to each complaint or 
symptom, the examiner should specifically 
state whether such complaint or symptom 
is attributable to a known diagnostic 
entity or the veteran's use of tobacco 
products.  In addition, if the veteran's 
complaint /symptom(s) is/are found to be 
attributable to a know diagnostic entity, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that the diagnostic entity 
is related to the veteran's period of 
active military service.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claim 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a SSOC.  The veteran and 
his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


